                Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 1 of 20




 1 DAVID A. HUBBERT
   Acting Assistant Attorney General
 2
   NITHYA SENRA (CABN 291803)
 3 BORIS BOURGET (ORBN 172172)
   Trial Attorneys, Tax Division
 4 U. S. Department of Justice
       P.O. Box 683, Ben Franklin Station
 5     Washington, D.C. 20044
       Phone:     (202) 307-6570 (Senra)
 6                (202) 307-2182 (Bourget)
       Fax:       (202) 307-0054
 7     E-mail: Nithya.Senra@usdoj.gov
                  Boris.Bourget@usdoj.gov
 8 Attorneys for the United States of America

 9                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,                           Case No. 3:18-cv-5931-JCS

12              Plaintiff,                                 UNITED STATES’ POST-TRIAL BRIEF

13         v.

14     TIMBERLY E. HUGHES,

15               Defendant.

16

17                                               INTRODUCTION
18          Following two days of trial on June 8-9, 2021, hearing witnesses, and receiving and reviewing
19 various exhibits, the Court should find that Timberly E. Hughes willfully failed to disclose her foreign

20 financial accounts on timely filed FBARs for the 2010, 2011, 2012 and 2013 calendar years. Ms.

21 Hughes flouted her reporting requirements, refused to review any of the IRS’s instructions for reporting

22 foreign financial accounts, and failed to consult any of the numerous tax advisers in her personal and

23 professional circles. Meanwhile, she misreported her business revenues to maximize tax deductions and,

24 ultimately, reduce her personal tax bill.

25          Even if the Court accepts that Ms. Hughes did not maliciously or intentionally fail to report her
26 foreign financial accounts, her conduct satisfies the recklessness standard in the civil context. See Safeco

27 Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007) (willfulness covers “not only knowing violations of a

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        1
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 2 of 20




 1 standard, but reckless ones as well.”); see also, e.g., United States v. Ill. Cent. R. Co., 303 U.S. 239, 242-

 2 43 (1938) (holding, in civil penalty context, that willfulness includes “careless disregard whether or not

 3 one has the right so to act”). Recklessness is an objective standard, “entailing ‘an unjustifiably high risk

 4 of harm that is either known or so obvious that it should have been known.’” Safeco, 551 U.S. at 68

 5 (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)).

 6          Prior to trial, the parties agreed that (1) Ms. Hughes is a U.S. person; (2) Ms. Hughes had

 7 signatory authority over foreign bank accounts during each of the years at issue; and (3) the aggregate

 8 value of the accounts was more than $10,000 during each year at issue. See Minute Order, May 25,

 9 2021, Dkt. 147 at 2. Most, if not all, of the material facts are also uncontested. Stip. Facts., Dkt. 132 at

10 2-7; see also Dkt. 147 at 2 (noting that Ms. Hughes stipulated to all of the United States’ Proposed

11 Stipulated Facts contained in its Proposed Pretrial Order).

12          The sole dispute remaining is whether Ms. Hughes’ failure to report her foreign financial

13 accounts was willful as applied in FBAR cases throughout this circuit. See, e. g., United States v.

14 Goldsmith, No. 3:20-cv-87-BEN-KSC, 2021 WL 2138520, at *15 (S.D. Cal. May 25, 2021); United

15 States v. de Forrest, 463 F. Supp. 3d 1150, 1157-58 (D. Nev. 2020). The evidence supports such a

16 finding. In addition to failing to properly disclose her foreign financial accounts, Ms. Hughes made

17 numerous misrepresentations on her tax returns regarding the overseas businesses that hold these

18 accounts. She misrepresented their addresses to give the appearance that they were U.S.-based entities

19 and shifted gross receipts from other businesses onto the Form 1040 Schedule C for one business to give

20 the appearance that it was an entity engaged in for profit. As a result, Ms. Hughes was able to reduce her

21 personal income tax liability by approximately $600,000.

22          During this litigation, including trial, Ms. Hughes provided self-serving and conflicting

23 testimony in an attempt to retroactively rationalize her failure to disclose her foreign financial accounts

24 on FBARs. Her lack of credibility, coupled with the underreporting of her overall tax liability, are

25 probative of a willful failure to report her foreign financial accounts.

26 / /

27 / /

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                         2
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 3 of 20




 1                                            FACTUAL SUMMARY

 2 I.       Professional Background

 3          Ms. Hughes earned a degree in business administration from Gonzaga University in 1986. Stip.

 4 Facts. ¶ 2, Dkt. 132. In the early 1990s, she formed Hughes Bookkeeping Company (“HBC”) after

 5 working as a bookkeeper for Rodde McNellis. Id. at ¶ 6-8. She began working with CPA firm Seiler

 6 LLP, who referred her to Claud and Louise Rosenberg. Id. at ¶ 11. The Rosenbergs oversaw a large

 7 philanthropic trust, consisting of over 97 partnerships and more than 30 brokerage accounts. Id. at ¶¶ 10-

 8 16; Lauren Testimony Tr. 40:1-7. As a bookkeeper, Ms. Hughes worked “closely” with a team of tax

 9 advisors and attorneys. Stip. Facts. ¶ 11. Ms. Hughes has also worked as a part-time tax preparer since

10 the early 1990s, preparing tax returns for friends and family. Stip. Facts. ¶ 17; Interview Notes ¶¶ 3-4,

11 Ex. 26. She hired a CPA, Allison Perry, to review these returns. Hughes Testimony Tr. 120:2-5.

12          In 2001, Ms. Hughes formed Akaroa Convention Centre (2000) Limited in New Zealand, which

13 eventually morphed into an entity called Takamatua Valley Vineyards (“TVV”) in 2005. Stip. Facts.

14 ¶ 20. TVV is a vineyard in Akaroa, New Zealand. Ms. Hughes is the sole owner and director of TVV.

15 Id. In 2013, she formed Cuba Uncorked Limited (“CU”), a wine bar in Wellington, New Zealand. Like

16 TVV, CU is owned solely by Ms. Hughes.

17 II.      Income Tax Audit

18          A.      Income Shifting

19          The IRS initiated an income tax audit of Ms. Hughes in November 2013. Lauren Testimony Tr.

20 35:13-22. The IRS sent Ms. Hughes a notice at that time and Anna Seymour, the original Revenue

21 Agent assigned to the case, contacted Ms. Hughes via telephone in December 2013. Id. Initially, the

22 audit focused on Ms. Hughes’ filings for 2011 but was later expanded to include her income tax filings

23 from 2001 to 2013, her foreign account reporting from 2010 to 2013, and other international penalties

24 not at issue here. Id. at 35:23-36:6. As a result of the income tax audit, the IRS made two principal

25 determinations: first, TVV and CU were per se foreign corporations rather than U.S. sole

26 proprietorships, so they could not be reported on Schedule C. Ex. 41 at 24, 48, 52, 76. And second, even

27 if TVV and CU were sole proprietorships, they were not entities engaged in for profit under 26 U.S.C.

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        3
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 4 of 20




 1 § 183, and thus, not entitled to deductions for business expenses greater than their reported gross

 2 income. Id. After receiving notice of the IRS’s determination, Ms. Hughes filed a petition with the

 3 United States Tax Court and ultimately agreed to an additional tax assessment (i.e. deficiency) of

 4 $628,555 and an accuracy penalty under 26 U.S.C. § 6662(a) totaling $151,932.08.1 Ex. 41 at 183-185.

 5          During the audit, RA Lauren reviewed the separate profit and loss statements for TVV, CU, and

 6 HBC. HBC generated significant revenue during the years at issue, collecting approximately $4 million

 7 in gross receipts between 2010 and 2013. RA Lauren discovered that TVV had few actual gross receipts

 8 of its own. Virtually all of the gross receipts reported on TVV’s Schedule C during 2010 and 2012 were

 9 actually receipts shifted over from HBC’s books. This made TVV appear more profitable than it actually

10 was, limiting the chance that TVV would be flagged as an entity not engaged in for profit and, thus,

11 preventing Ms. Hughes from claiming TVV’s losses as a deduction.

12          Ultimately, the IRS concluded that both TVV and CU were subject to the limitations under 26

13 U.S.C. § 183. See Income Exam Form 886-A, Ex. 41 at 48-50, 76-78. These were summarized again at

14 the conclusion of the FBAR examination and sent to Ms. Hughes in October 2015. See FBAR Exam

15 Form 886-A, Ex. 44 at 22-30. The adjustments made to the reported income by TVV are summarized

16 below:

17                          Gross          TVV Gross        TVV Interest                        TVV
                           Receipts         Receipts        Reported as       Actual TVV
              Year                                                                            Business
18                        Reported by      Belonging to        Gross             Gross        Expenses
                             TVV              HBC             Receipts         Receipts       Claimed
19           20102         $174,369         $171,285            $0               $3,084       $331,145
20           20113          $181,825         $181,825             $0               $0          $313,002
21           20124          $190,579         $185,119           $1,419           $5,460        $354,855
22           20135           $11,987             $0             $6,827           $5,160        $307,503
23
   1
     At the conclusion of trial, Ms. Hughes indicated that this matter was not settled and still pending. Tr.
24 180:7-8. This is not correct. The IRS and Ms. Hughes stipulated to, and the Tax Court entered, an Order
   assessing additional taxes. This settled the amount of her tax liabilities. It appears that Ms. Hughes has
25 conflated an offer in compromise likely related to collectability under 26 U.S.C. § 7122(c), as meaning
   that the Tax Court case was not settled. To be clear, the Tax Court case was in fact settled, as
26 demonstrated by the Tax Court filings submitted as exhibits in this action.
   2
     2010 Sch. C, Ex. 14 at 6; Ex. 44 at 25; Lauren Testimony Tr. 50:13-51:1.
27 3 2011 Sch. C, Ex. 14 at 27; Ex. 44 at 25; Lauren Testimony Tr. 51:11-24.
   4
     2012 Sch. C, Ex. 14 at 54; Ex. 44 at 25; Lauren Testimony Tr. 52:2-22.
28 5 2013 Sch. C. Ex. 14 at 78; Ex. 44 at 25; Lauren Testimony Tr. 53:5-54:8.
   POST-TRIAL BRIEF RE WILLFULNESS
   CASE NO. 3:18-CV-5931-JCS                         4
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 5 of 20




 1          TOTAL           $558,760         $538,229          $8,246          $13,704      $1,306,505
 2          During her audit interviews, Ms. Hughes initially blamed the misreporting of TVV gross receipts
 3 on a “posting” or “data-entry” error. Lauren Testimony Tr. 55:13-56:2. Later in the same interview with

 4 RA Lauren, she said that she did not think that these inaccuracies were a “big deal” because the income

 5 would “net out.” Id. at 56:17-57:4. Ms. Hughes did not contest RA Lauren’s recollection. But while Ms.

 6 Hughes may have reported all her income, she inflated TVV’s gross receipts by shifting revenue from

 7 HBC’s Schedule C onto the Schedule C for TVV. Ms. Hughes could thus conceal the fact that TVV was

 8 generating an average of only $3,246 in gross receipts per year while claiming more than $1.3 million in

 9 business expense deductions. As a result of these improper deductions, Ms. Hughes underreported her

10 income tax liability by over $600,000.

11          Among the years at issue, 2013 is the only year where Ms. Hughes did not inflate TVV’s gross
12 receipts. Ms. Hughes’ 2013 return was due on April 15, 2014 and was signed on April 10, 2014. The

13 IRS notified Ms. Hughes that it was conducting an audit into her affairs in November 2013,

14 approximately five months before her 2013 returns were filed. Once Ms. Hughes learned that the IRS

15 was taking a closer look at her filings, she suddenly stopped reporting HBC gross receipts on the

16 Schedule C for TVV.

17          B.     False Businesses Addresses
18          Ms. Hughes falsely reported U.S.-based addresses for TVV and CU. TVV’s correct address is 59
19 Long Bay Road, Akaroa, New Zealand 7520. Hughes Testimony Tr. 120:13-17. From 2010 to 2012, Ms.

20 Hughes reported TVV’s address as 59 Long Bay Road, Takamatua Valley, NE 94107, using the state

21 abbreviation for Nebraska and a San Francisco zip code. Ex. 14 at 6, 27, 54. Initially, Ms. Hughes

22 dismissed this as a “typo.” Hughes Testimony Tr. 120:21-121:13. She also indicated that she made this

23 error in 2010 and it was subsequently carried over by Turbo Tax to her 2011 and 2012 returns. Id. In

24 2013, however, Ms. Hughes changed the address to 59 Long Bay Road, Takamatua Valley, CA, 94107,

25 falsely representing that TVV is located in California.

26          When Ms. Hughes was confronted with this information, she suggested, perplexingly, that this
27 was done in response to the IRS audit. Hughes Closing Tr. 174:6-12. She then claimed she did this

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                      5
              Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 6 of 20




 1 because TVV was registered in California. Id. at 174:13-22. But TVV was registered in New Zealand,

 2 Ex. 20, and, in any event, there is no such place as “Takamatua Valley” in California. In short, Ms.

 3 Hughes has no credible explanation for why she repeatedly represented that TVV was located in the

 4 United States. In addition, Turbo Tax Forms Mode for each year at issue includes a specific field stating

 5 “(do not enter State and Zip Code if foreign address)” with a drop-down menu allowing for the entry of

 6 the foreign country’s name. Ex. 47, 48, 49, 50; see also Appendix A (demonstrative showing Forms

 7 Mode screen shots for 2010, 2011, 2012, 2013).6

 8           Similarly, Ms. Hughes reported a false address for her other New Zealand business, Cuba

 9 Uncorked. On the 2013 Schedule C for Cuba Uncorked, Ms. Hughes listed CU’s address as “201 Cuba

10 Street, Wellington” and “201 Cuba Street, CA 94107.” In fact, when CU was incorporated on September

11 17, 2013, its registered address was listed as “59 Long Bay Road, Akaroa, 7542, NZ.” Cuba Uncorked

12 Incorporation Docs., Ex. 21.

13 III.      FBAR Filings

14           Ms. Hughes did not file timely FBARs in 2010-2013. Stip. Facts ¶ 30. Even though she reported

15 interest income on line 8a of Form 1040 in both 2010 (Ex. 14, p.1) and 2011 (Ex. 14, p. 22), which

16 directs filers to “Attach Schedule B if required”, she did not file Form Schedule B in 2010 or 2011,

17 which she was required to do. Hughes Testimony Tr.124:12-14, 125:20-22. Schedule B to Form 1040

18 includes questions related to foreign financial accounts and FBAR filing requirements. Ex. 16 at 9, 11.

19 The instructions to Schedule B plainly state that it must be filed if the taxpayer “had a financial interest

20 in, or signature authority . . . over, a financial account in a foreign country . . . .” Ex. 16 at 10 (2010

21 Schedule B instructions), 12 (2011 Schedule B instructions). Ms. Hughes did not read the instructions to

22 Schedule B for 2010 or 2011. Hughes Testimony Tr. 124:12-14; 124:20-21. These instructions were

23 readily available online, at the IRS offices at the Federal Building in San Francisco, and via the “Help”

24 function in Turbo Tax’s Forms Mode. Stip. Facts. ¶ 18 (indicating that Ms. Hughes had previously

25 picked up physical forms in person); Skelly Testimony Tr. 31:4-19.

26
     6
27  While not evidence, these demonstratives are screenshots taken from TurboTax Premier for 2010-
   2013, which is admitted into evidence as Exhibits 47-50. Some of the fields are filled in with TVV’s
28 address for illustrative purposes only.
   POST-TRIAL BRIEF RE WILLFULNESS
   CASE NO. 3:18-CV-5931-JCS                       6
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 7 of 20




 1          In 2012, Ms. Hughes did file a Schedule B as part of her income tax return. Ex. 14 at 51. In

 2 response to the question at Line 7a regarding whether she had an interest in a foreign financial account,

 3 she checked the “yes” box. Id.; Hughes Testimony Tr. 127:7-17. Then, when answering the following

 4 question regarding whether she was “required to file Form TD F 90-22.1,” she again checked the “yes”

 5 box. Ex. 14 at 51; Hughes Testimony Tr. 128:4-15.

 6          Finally, in 2013, Ms. Hughes filed a Schedule B and again checked “yes” when asked whether

 7 she had an interest in a foreign financial account. Stipulated Facts ¶ 29, Ex. 14 at p. 75; Hughes

 8 Testimony Tr. 129:23-124:10. This time, however, she checked “no” when asked if she was required to

 9 file an FBAR, which, beginning with the 2013 year, was reported on FinCen Form 114. Ex 14 at 51;

10 130:12-21.

11          Despite the instructions on Schedule B referring taxpayers to the applicable FBAR forms for a

12 given year, Ms. Hughes told RA Lauren in August 2014 that she did not file FBARs because she thought

13 that by checking “yes” Turbo Tax would include the Form with the return. Ex. 26 ¶ 7. While Turbo Tax

14 did support the preparation of FBARs from 2010-2012 in the “Interview” mode, use of Forms Mode

15 required the user to search separately for the FBAR or, alternatively for 2012, actively select a link at the

16 bottom of Schedule B to prepare an FBAR. Skelly Testimony Tr. 19:18-20:7, 22:2-14; Ex. 47, 48, 49,

17 see also Appendix B (demonstrative).7

18          Previously, Ms. Hughes prepared her returns with the help of an accountant, Michael Gibbons,

19 who passed away in 2009. Hughes Testimony Tr. 119:15-17. She used separate tax advisors to prepare

20 her New Zealand tax returns. Id. at 120:24 to 121:1. At some point, Ms. Hughes approached Allison

21 Perry, the CPA who reviewed returns Ms. Hughes prepared for compensation, and asked her to review

22 one or more of the returns at issue. Hughes Testimony Tr. 146:18-22. Ms. Perry declined because of the

23 complexity of Ms. Hughes’ returns. Id. During the years at issue, however, Ms. Hughes completed her

24 tax returns using the Forms Mode of TurboTax, printed her returns, and filed paper copies. Hughes

25

26

27   7
    Supra note 6. The United States includes highlighting and text inputs for illustrative purposes only and
28 not as evidence.
   POST-TRIAL BRIEF RE WILLFULNESS
   CASE NO. 3:18-CV-5931-JCS                       7
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 8 of 20




 1 Testimony Tr. 131:18-20; Lauren Testimony Tr. 72:5-15. She alone was responsible for reviewing her

 2 returns’ contents for accuracy and would have seen that, in fact, no FBAR was printed with her return.

 3          Later, in the same interview, RA Lauren asked Ms. Hughes why she indicated in 2013 that she

 4 had a foreign financial account but no FBAR filing requirement. Ex. 26 at p. 3 ¶ 8. Ms. Hughes

 5 responded that the account balances at the time were below the $10,000 threshold. Id. However, her

 6 testimony was that she never reviewed the FBAR forms, the FBAR instructions, or the Schedule B

 7 instructions, which instructs filers that no FBAR is required only if the aggregate value of all reportable

 8 accounts remained below $10,000 throughout the relevant year. Hughes Testimony Tr. 150:19-151:1,

 9 151:5-12. Schedule B does not reference the $10,000 limit. See generally Ex. 16 at 9, 11, 13, 23. Thus,

10 Ms. Hughes’ statement that she did not file because the value was less than $10,000 is inconsistent with

11 her testimony that she never read the applicable instructions that would have informed Ms. Hughes of

12 this threshold. Moreover, each account reported by Ms. Hughes on her 2013 FBAR has a balance higher

13 than $10,000. Ex. 35.

14          During trial, Ms. Hughes offered multiple reasons as to why she did not file FBARs in 2012 and

15 2013 despite indicating on each Schedule B for those years that she had an interest in foreign accounts.

16 She stated that she thought that by checking the boxes under Part III of the FBAR, she had met her filing

17 requirement. When asked why she indicated she had a filing requirement in 2012 but not in 2013,

18 Ms. Hughes first suggested that she made the change because she was under audit. Hughes Testimony

19 154:14-155:25. When pressed further, she testified that she made the change from 2012 to 2013 because

20 her accounts were “secured accounts” and were under the $10,000 threshold. Hughes Testimony Tr.

21 156:9-23.

22          Again, it is unclear how Ms. Hughes would have known about the $10,000 threshold if she did

23 not read the instructions to the FBAR form or otherwise educate herself about the FBAR requirements.

24 And notwithstanding Ms. Hughes’ alleged belief that her “secured” accounts did not need to be reported,

25 she held a checking and a savings account at ANZ Bank with a total reported balance of $262,499 in

26 2012 and $153,800 in 2013. 2012 FBAR, Ex. 34 at 1-2; 2013 FBAR, Ex. 35 at 1-2. Moreover, she used

27 these accounts for her personal, as well as business, expenses, meaning she was aware of their existence

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        8
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 9 of 20




 1 and used them regularly. Hughes Testimony Tr. 135:23 to 135:25, Ex. 10, at 100 to 125 (CU), Ex. 11

 2 (TVV).

 3          Finally, Ms. Hughes claimed at trial, apparently for the first time, that she did not file FBARs

 4 because she had already paid New Zealand taxes on the interest income generated by the relevant

 5 accounts and, without consulting any instructions, assumed that this excepted her from the FBAR

 6 reporting requirement. Hughes Testimony 158:22-159:17. She claimed that her New Zealand tax

 7 advisers determined that this exception applied, Id. at 161:7-17, even though she had previously testified

 8 that these advisors never advised her on her U.S. tax obligations. Id. at 152:11-13.

 9                                                  ARGUMENT

10          Ms. Hughes had a wealth of tax and financial resources available to her during the years at issue,

11 yet she failed to leverage any of them. She never took even the slightest step to look at the FBAR form

12 instructions or inquire with the numerous tax professionals in her orbit. Meanwhile, she was playing a

13 shell game with her businesses’ gross receipts, making TVV look more profitable than it was to skirt the

14 limitations on expense deductions for activities not engaged in for profit. She used fake addresses to

15 make TVV look like a U.S.-based company, and when it came to her FBAR reporting requirements,

16 Ms. Hughes stuck her head in the sand. She knew there was a grave risk that she was not meeting her

17 reporting requirement, and the evidence shows that she had multiple opportunities to learn about those

18 obligations.

19 I.       Applicable Law

20          As detailed in the United States’ brief filed at Dkt. 131, the district court determines de novo

21 whether a defendant is liable for the penalty arising from a taxpayer’s failure to meet the reporting

22 requirements applicable to foreign accounts. This includes determining whether Ms. Hughes’ failure to

23 meet the reporting requirements was willful. Thus, the Court should weigh the evidence presented at

24 trial to determine whether Ms. Hughes’ violation of the FBAR reporting requirements was willful. See

25 United States v. Williams, 2010 WL 3473311, at *1 (E.D. Va. Sept. 1, 2010), rev’d on other grounds,

26 489 Fed. Appx 655 (4th Cir. 2012); United States v. McBride, 908 F. Supp. 2d 1186, 1201 (D. Utah

27 2012); Bedrosian v. United States, No. 15-5853, 2017 WL 4946433, at *2 (E.D. Pa. Sept. 20, 2017).

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        9
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 10 of 20




 1          In the civil context, willfulness covers “not only knowing violations of a standard, but reckless

 2 ones as well.” Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 57 (2007); see also, e.g., United States v. Ill.

 3 Cent. R. Co., 303 U.S. 239, 242-43 (1938) (holding, in civil penalty context, that willfulness includes

 4 “careless disregard whether or not one has the right so to act”). Recklessness is an objective standard,

 5 “entailing ‘an unjustifiably high risk of harm that is either known or so obvious that it should have been

 6 known.’” Safeco, 551 U.S. at 68 (quoting Farmer v. Brennan, 511 U.S. 825, 836 (1994)). As the Fourth

 7 Circuit discussed in United States v. Horowitz, “civil recklessness contrasts with criminal recklessness

 8 and willful blindness, as both of those concepts incorporate a subjective standard.” 978 F.3d 80, 89 (4th

 9 Cir. 2020); see also Farmer, 511 U.S. at 836–37 (recognizing that the criminal law ‘generally permits a

10 finding of recklessness only when a person disregards a risk of harm of which he is aware’); Global-

11 Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754, 769 (2011) (explaining that willful blindness requires a

12 subjective belief that ‘there is a high probability that a fact exists’ and ‘deliberate actions to avoid

13 learning of that fact’).”

14          Recklessness and, thus, willfulness is established if the defendant “(1) clearly ought to have

15 known that (2) there was a grave risk that the filing requirement was not being met and (3) [s]he was in

16 a position to find out for certain very easily.” Bedrosian v. United States, 912 F.3d 144, 153 (2018)

17 (cleaned up); see also United States v. Horowitz, 978 F.3d 80, 89 (4th Cir. 2020) (adopting the

18 Bedrosian standard), Norman v. United States, 942 F.3d 1111, 1115 (Fed. Cir. 2019) (same).

19          “An improper motive or bad purpose is not necessary to establish willfulness in the civil

20 context.” McBride, 908 F.Supp.2d at 1204 (internal citations omitted). Moreover, direct evidence of

21 intent is not required to establish a violation was willful—persons who fail to report foreign bank

22 accounts on an FBAR are not likely to admit they knew of the reporting requirement and chose not to

23 comply with it. Id. at 1205.

24          While the Ninth Circuit has not explicitly adopted this standard, district courts within the Ninth

25 Circuit have done so. See, e.g., United States v. Goldsmith, No. 3:20-cv-87-BEN-KSC, 2021 WL

26 2138520, at *15 (S.D. Cal. May 25, 2021); United States v. de Forrest, 463 F. Supp. 3d 1150, 1157-58

27 (D. Nev. 2020); United States v. Zimmerman, 2020 WL 6065333, *4 (C.D. Cal. Sept. 16, 2020); United

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                         10
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 11 of 20




 1 States v. Baroon, No. 4:18-cv-05191-SAB, 2020 WL 1558157, at *3 (E.D. Wash. Feb. 27, 2020);

 2 United States v. Bohanec, 263 F. Supp. 3d 881, 889 (C.D. Cal. 2016). Moreover, the Ninth Circuit has

 3 found reckless conduct to constitute “willful” violations in analogous contexts. For example, under 26

 4 U.S.C. § 6672, employers are penalized for willful failures to pay over employee income withholdings

 5 to the IRS. In this context “‘reckless disregard’ of whether taxes are being paid over, as distinguished

 6 from actual knowledge of whether they are being paid over, may suffice to establish willfulness.”

 7 Phillips v. United States Internal Rev. Serv., 73 F.3d 939, 942 (9th Cir. 1996). Given the weight of the

 8 authority, the appropriate standard for “willfulness” under Section 5321 is an objective one that

 9 encapsulates reckless failures to file timely FBARs.

10          Finally, the United States’ burdens are tested under the preponderance of evidence standard. See

11 United States v. Bohanec, 263 F. Supp. 3d 881, 889 (C.D. Cal., Dec. 8, 2016) (holding that the

12 preponderance of the evidence standard applies), United States v. de Forrest, 463 F.Supp.3d 1150, 1156

13 (D. Nev., May 31, 2020). Based on the evidence presented at trial, the preponderance of evidence

14 standard, and including the objective reckless disregard standard within the meaning of civil willfulness,

15 the Court should conclude that Ms. Hughes was willful in her failure to disclose her interest in foreign

16 financial accounts, and find against Ms. Hughes and in favor of the United States on this issue.

17 II.      Ms. Hughes’ Conduct was Willful

18          Ms. Hughes is a sophisticated taxpayer, with 30 years of experience in the financial services

19 industry. As a bookkeeper, she has overseen dozens of brokerage accounts, obtaining tax reporting

20 forms for her clients, and tracking partnership basis. See Ex. 26 at p. 1, ¶ 5, (she tracks basis for clients’

21 partnerships, but doesn’t prepare 1065s for clients). She worked closely with a roster of tax

22 professionals. Together, they steered the billion-dollar Rosenberg Trust. Ms. Hughes had an accountant

23 on her payroll to review the returns that she prepared for compensation. She hired New Zealand

24 accountants to review her foreign tax filings. For at least four years, Ms. Hughes’ personal returns were

25 the only ones that were not reviewed by a tax professional. And while not hiring an accountant is not per

26 se evidence of willfulness, in Ms. Hughes’ case it is telling that someone with easy access to tax

27 professionals hired such professionals for all the tax returns she prepared except the U.S. returns where

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                         11
            Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 12 of 20




 1 she made numerous misrepresentations in her favor.

 2          One of these professionals, her accountant Allison Perry, cautioned Ms. Hughes that her returns

 3 were more complicated than average, yet she failed to even consult the instructions to the Form 1040 to

 4 determine her reporting obligations. At various times, Ms. Hughes blamed her faults on the fact that her

 5 longtime personal accountant, Michael Gibbons, passed away in late 2009. This is patently incredible.

 6 Ms. Hughes’ 2010 return, the first at issue, was due nearly 18 months later, in April 2011. It is simply

 7 not believable that Ms. Hughes did not have time to find an accountant to review her 2010 return, let

 8 alone the returns for 2011 through 2013.

 9          Ms. Hughes knew when she prepared her own tax returns for the years at issue that she held

10 financial accounts in a foreign country. She knew those accounts had balances over $10,000 in

11 aggregate for each of the years at issue. She also knew she earned interest income from her foreign bank

12 accounts during each of the years at issue. She was directed to file Schedule B on Form 1040 (line 8a)

13 but chose to ignore the instructions to determine if she was required to file a Schedule B for each of the

14 years at issue. Even though she claims she never read the Schedule B instructions, she filed a Schedule

15 B in 2012 and 2013. She ignored the clear instructions under Part III of Schedule B directing filers to the

16 FBAR. In 2012, she even indicated that she did have an FBAR filing requirement, but, incredibly,

17 argues that it was reasonable for her to believe that she did not need to do anything further. And again,

18 she failed to read any of the relevant instructions for Form 1040, Schedule B, of the FBAR.

19          Moreover, Ms. Hughes knew that TVV and CU were located in New Zealand. Yet, in each of the

20 years at issue, she filed tax returns misreporting these facts. At best, Ms. Hughes ignored the obvious

21 risk of making these misrepresentations on her returns. At worst, however, she intentionally obscured

22 her businesses affairs, including her foreign accounts, to avoid scrutiny by the IRS and minimize her

23 personal tax obligations.

24          In addition to representing on her tax returns that TVV and CU were located in the United States,

25 Ms. Hughes blatantly misrepresented those entities’ revenue in an apparent effort to claim over $1.3

26 million in business expense deductions. She manipulated the gross receipts reported by HBC and TVV,

27 taking gross receipts generated by HBC and reporting them as belonging to TVV. She minimized this

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        12
            Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 13 of 20




 1 error, claiming it was not a “big deal” and would “net out,” which, while incorrect, reflects Ms. Hughes’

 2 accounting and tax knowledge. Moreover, these misrepresentations appear to have been intended to

 3 make TVV look more profitable than it was. By attributing additional income to TVV, Ms. Hughes

 4 sought to avoid the limitations on businesses not engaged in for profit on 26 U.S.C. § 183. Of course, the

 5 IRS concluded that TVV was subject to § 183 limitations.

 6          While this case is not about Ms. Hughes’ income taxes, her repeated misrepresentations are

 7 probative of her willfulness in failing to disclose her foreign financial accounts. If she had disclosed the

 8 foreign financial accounts, it would have been a clue that would point the IRS in the direction of

 9 discovering that Ms. Hughes mis- or underreported her affairs.

10          The evidence set forth at trial shows that, at a minimum, Ms. Hughes failed to take reasonable

11 steps to understand her reporting requirements when she was in a position to do so. She could have

12 sought out the instructions for Schedule B or the FBAR, via the IRS or via TurboTax. Other

13 misrepresentations aside, Ms. Hughes was warned by Ms. Perry, the accountant she used to verify tax

14 returns Ms. Hughes prepared, that her returns were more complicated than average. Ms. Hughes hired

15 accountants to review both the returns she prepared for others and her New Zealand tax filings.

16 Curiously, however, she did not ask anyone to review the returns at issue here. Ms. Hughes’ failure to

17 seek tax advice, as she had done many times previously, is indicative of, at the very least, recklessness

18 or willful blindness.

19          Even if the Court gives credit to any testimony of Ms. Hughes regarding her lack of awareness of

20 her reporting obligations, under the objective standard set forth in Safeco and Bedrosian, among other

21 cases, Ms. Hughes clearly ought to have known that there was a grave risk that she was not meeting her

22 FBAR reporting obligations, and she was in a position to find out for certain very easily. First, her

23 accountant notified her that her returns were complicated. Second, she printed and mailed her returns; if,

24 as she told RA Lauren, she thought all of the requisite forms were generated by TurboTax, a review of

25 her filings would have made clear that was not the case. And finally, the instructions to Form 1040,

26 Schedule B, and the FBAR, state that someone in Ms. Hughes’ position has a reporting requirement.

27          For over four years, however, Ms. Hughes refused to review these instructions. Ms. Hughes

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                        13
             Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 14 of 20




 1 recklessly disregarded her FBAR disclosure obligations during each of the years 2010, 2011, 2012 and

 2 2013, given her sophistication, various other misrepresentations on her tax returns, and having been

 3 specifically put on notice by a CPA that her returns required extra attention. Ms. Hughes ought to have

 4 known that there was a grave risk that the filing requirement was not being met, and she was in a

 5 position to find out for certain very easily given her sophistication and background. Ms. Hughes thus

 6 was willful in this civil context.

 7          The United States is entitled to recover and collect the $678,899.00 in assessed but unpaid civil

 8 penalties from Ms. Hughes for her failure to timely report her interest in foreign bank accounts on an

 9 FBAR for the years 2010, 2011, 2012, and 2013. In addition, pursuant to 31 U.S.C. § 3717(a)(1), the

10 United States is entitled to recover prejudgment interest accrued on Defendant’s unpaid penalties and

11 accrued late-payment penalties under 31 U.S.C. § 3717(e)(2) to the date of entry of judgment. Post-

12 judgment interest on the FBAR penalty assessment shall accrue pursuant to 28 U.S.C. § 1961(a) and

13 post-judgment late-payment penalties shall accrue pursuant to 31 U.S.C. § 3717(e)(2) and 31 C.F.R. §§

14 5.5(a) and 901.9, until the judgment is paid in full. If the Court rules in its favor, the United States shall

15 file a motion for entry of judgment providing an updated outstanding balance with accrued late-payment

16 penalties and interest.

17          Based on the evidence presented at trial, the United States requests that the Court find that Ms.

18 Hughes’ failure to meet her FBAR disclosure obligations was willful. Following a finding of willfulness,

19 the parties understand that the Court will allow an additional round of briefing regarding the Court’s

20 review of the penalty amount determination and the relevant administrative record. Because the

21 pertinent statute gives the Secretary of the Treasury discretion as to the amount of the penalty, this Court

22 should review the assessment to determine whether the penalty’s size is “arbitrary, capricious, an abuse

23 of discretion, or otherwise not in accordance with law.” 5 U.S.C.§ 706(2)(A); see also United States v.

24 Williams (Williams III), No. 1:09-cv-437, 2014 WL 3746497, at *1 (E.D. Va. June 26, 2014).

25          WHEREFORE, the United States requests that this Court find in favor of the United States and

26 against Defendant Timberly Hughes and find Ms. Hughes liable for willful FBAR penalties for the years

27 2010, 2011, 2012 and 2013.

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                         14
           Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 15 of 20




 1         DATED this 23rd day of June, 2021.

 2
                                                DAVID A. HUBBERT
 3                                              Acting Assistant Attorney General

 4                                              /s/ Boris Bourget
                                                NITHYA SENRA
 5                                              BORIS BOURGET
                                                Trial Attorneys, Tax Division
 6                                              U.S. Department of Justice
                                                Attorneys for the United States of America
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     POST-TRIAL BRIEF RE WILLFULNESS
     CASE NO. 3:18-CV-5931-JCS                     15
            Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 16 of 20




 1                                           APPENDIX A
     Forms Mode - 2010 Schedule C – Address Entry
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Forms Mode - 2011 Schedule C – Address Entry
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    1
     APPENDIX
            Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 17 of 20




 1 Forms Mode - 2012 Schedule C – Address Entry

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Forms Mode - 2013 Schedule C – Address Entry
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
     APPENDIX
           Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 18 of 20




 1 2013 Forms Mode – Schedule C – Address Entry with drop-down menu for foreign country information:

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   3
     APPENDIX
           Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 19 of 20




 1                                          APPENDIX B
     Forms Mode - 2012 Schedule B – QuickZoom to report on Form TD F 90.22-1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   1
     APPENDIX
           Case 3:18-cv-05931-JCS Document 157 Filed 06/23/21 Page 20 of 20




 1 2012 Schedule B – QuickZoom to report on Form TD F 90.22-1opens prompt to create Blank FBAR

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
     Forms Mode – Blank 2012 TD F 90-22.1 opened via QuickZoom from Forms Mode Schedule B
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
     APPENDIX
